DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 10 and 16 are canceled.
Claims 1-9 and 11-15 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“generation device”, in claim 1,
“storage unit”, in claims 1 and 15 
 “imaging apparatus”, claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: Paragraph 0020 of the Specification discloses the console 23 functions as a controller for controlling the injection head 21 and also functions as a generation device.  Further, the generation device is a computer for generating an injection protocol (Paragraph 0033).
Claims 1 and 15: Paragraph 0030 of the Specification discloses the storage unit includes a random access memory, read only memory, a hard disk drive or the like.
Claim 13: Paragraph 0015 of the Specification discloses the imaging apparatus 3 includes various medical imaging apparatuses such as a computed tomography (CT) apparatus, an angiography imaging apparatus, a single photon emission computed tomography (SPECT) apparatus, and a CT angiography apparatus. Additionally, Paragraphs 0016-0017 discloses the imaging apparatus includes an imaging unit that includes a bed, and an x-ray source.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 and 11-15 are rejected under 35 U.S.C. 101 for the reasons below.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites acquiring information of an imaging site of an imaging subject, read usage volume per body weight, read information of the imaging subject, generating an injection protocol for a contrast medium based on the information of the imaging site and the information of the imaging subject, wherein the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculating the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, by using the usage volume per body weight, and displaying to a display the generated injection protocol.  
The above acquiring, reading, generating, and calculating steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid 
 The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of a generation device implemented by a CPU, a storage unit, and a display. The generation device implemented by a CPU, storage unit, and display are recited at a high-level of generality that under the broadest reasonable interpretation, the generation device, storage unit, and display are part of a generic computer with a processor, storage memory, and display used to merely implement the abstract idea.  Additionally, the displaying of the injection protocol on a display is described in such high level of generality that it can be considered a post-extra-solution activity.  Adding insignificant extra-solution activity to the judicial except is not indicative of integration into a practical application (See MPEP 2106.05(g)).
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely a generic computer to gather data, apply an exception using the generic computer, and displaying using the generic computer cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-9, are rejected under 35 U.S.C. 101 because they inherit the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claim 2-8, such as:
the CPU generates the injection protocol so that the injection rate linearly decreases in the first phase or the second phase (claim 2);
the CPU generates the injection protocol so that the second acceleration is greater than the first acceleration (claim 3);
the CPU generates the injection protocol so that injection time in the second phase is longer than injection time in the first phase (claim 4);
the CPU generates the injection protocol so that the injection rate at the start of the second phase is lower than the injection rate at a start of the first phase (claim 5);
the CPU generates the injection protocol so that a change amount of the injection rate in the second phase is smaller than a change amount of the injection rate in the first phase (claim 6);
the CPU generates the injection protocol so that an injection volume in the second phase is smaller than an injection volume in the first phase (claim 7);
the CPU acquires body weight of the imaging subject as the information of the imaging subject, and the imaging information acquiring unit acquires a name of the imaging site as the information of the imaging site (claim 8);
the CPU acquires information of at least one of an expected pixel value and expected duration, and generate the injection protocol so as to achieve the expected pixel value or the expected duration (claim 9);
do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than a generic computer implementing the judicial exception.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites acquiring information of an imaging site of an imaging subject, read usage volume per body weight, read information of the imaging subject, generating an injection protocol for a contrast medium based on the information of the imaging site and the information of the imaging subject, wherein the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculating the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, by using the usage volume per body weight, and displaying to a display the generated injection protocol.  
The above acquiring, reading, generating, and calculating steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements, and the injection protocol generation method is just instruction to implement the abstract idea.  This is further supported in the instant specification where acquiring the information of an imaging site of an imaging subject is merely acquiring the name of the imaging site (Specification, Paragraph 0032, 0036), and reading information of the imaging subject is merely reading the subject’s information such as weight (Specification, Paragraph 0027).  Reading the usage volume consists of reading a stored value.  These steps can all be performed in the mind by examining data such as from an examination order.  The generation and calculation of the injection protocol can additionally be performed in the mind or aided with pen/paper based on simple arithmetic calculations such as Formula 1 of the instant specification.
 The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of an injection apparatus with an injection head, a CPU, and a storage unit. The injection apparatus with a CPU, storage unit, and injection head are recited at a high-level of generality that under the broadest reasonable interpretation, the system is a 
  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally “apply” the judicial exception of generating an injection protocol, through the use of a generic injection system with a computer. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claim 12 do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception.  The claim recites:
an injection system with an injection apparatus having an injection head which injects a contrast medium according to the injection protocol and a generation device according to claim 1 (claim 12).
The additional limitations of an injection system, and injection apparatus and injection head for injecting a contrast medium according to an injection protocol does not integrate the juridical exception into a practical application, since the claim does not recite anything to link the additional limitations with the generation device that implements the abstract idea, beyond the generation device being part of an injection system or injection apparatus with an injection head, 

Claims 13 and 14 are rejected under 35 U.S.C. 101 because it inherits the deficiencies of claim 1, the claimed invention being directed to an abstract idea (see 35 U.S.C. 101 analysis for claim 1), and the additional limitations of claims 13 and 14 do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than the judicial exception.  The claim recites:
an imaging system comprising: an imaging apparatus configured to irradiate an imaging subject with X-rays; and the generation device according to claim 1 (claim 13); and
the imaging system according to claim 13, further comprising an injection apparatus having an injection head which injects a contrast medium according to the injection protocol (claim 14).
The additional limitations of an imaging system configured to irradiate an imaging subject with X-rays, and injection apparatus with an injection head for injecting a contrast medium according to an injection protocol does not integrate the juridical exception into a practical application, since the claim does not recite anything to link the additional limitations with the generation device that implements the abstract idea, beyond the generation device being part of the imaging system, which is not sufficient to amount to significantly more than the judicial exception.  Therefore the claim is not patent eligible.  

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites an injection protocol generation method of acquiring information of an imaging site of an imaging subject, reading usage volume per body weight, reading information of the imaging subject, and generating, based on the information of the imaging site and the information of the imaging subject, the injection protocol 
The above acquiring, reading, generating, and calculating steps are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, without any additional elements, and the injection protocol generation method is just instruction to implement the abstract idea.  This is further supported in the instant specification where acquiring the information of an imaging site of an imaging subject is merely acquiring the name of the imaging site (Specification, Paragraph 0032, 0036), and reading information of the imaging subject is merely reading the subject’s information such as weight (Specification, Paragraph 0027).  Reading the usage volume consists of reading a stored value.  These steps can all be performed in the mind by examining data such as from an examination order.  The generation and calculation of the injection protocol can additionally be performed in the mind or aided with pen/paper based on simple arithmetic calculations such as Formula 1 of the instant specification.
The judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of displaying the generated injection protocol.  However, the displaying is described in such high level of generality that it can be considered a post-extra-solution activity.  Further, the displaying of the injection protocol could be broadly interpreted as a practitioner displaying the injection protocol such as on a sheet of paper.
Mere instructions to gather data and apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0064040 to Masuda et al. “Masuda”, in view of U.S. Patent Application Publication No. 2009/0240142 to Lawaczek et al. “Lawaczek”.

Regarding claim 1, Masuda discloses a generation device (“computer unit” Fig. 1, Ref. 110) implemented by a CPU (computer unit may comprise a CPU, Paragraph 0017) configured to generate an injection protocol for a contrast medium, the CPU configured to: 
acquire information of an imaging site of an imaging subject (data entering function, Ref. 123, is a function for CPU 111 to recognize the data of inputs that are entered, such as weight of a subject, regions to be imaged of the subject, and type of contrast medium used, Paragraph 0040); and 
read usage volume per body weight, which is associated with the information of the imaging site, from a storage unit (Paragraphs 0041-0043, 0047) [Matsuda discloses the liquid injector has registered therein total amounts of contrast medium to be injected into subjects based on the body weights of subjects (Paragraph 0042), wherein the volume based on the body weights of the subject is also based on a coefficient given to different imaging regions (Paragraph 0043).  The parameters for determining the total amounts amount of contrast agents to be injected are read in by the CPU from the ROM (Paragraph 0047)]; 
read information of the imaging subject, which includes at least body weight of the imaging subject, from the storage unit (Paragraph 0051) [Matsuda discloses the entered numerical value of the body weight of the subject is stored in a working area of RAM (Ref. 113) (Paragraph 0051).  Matsuda further discloses calculating a total amount of contrast medium to be injected by multiplying the total amount of iodine contained in the contrast medium by body weight of the subject (Paragraph 0054), therefore it is inferred that the entered body weight 
generate, based on the information of the imaging site and the information of the imaging subject, the injection protocol (Paragraphs 0041, 0044, 0045) [Masuda discloses a rate controlling function of the CPU that controls the operation of the syringe actuating mechanism to inject a total amount of contrast medium, wherein the injection rate is varied through different points in time (Paragraph 0045).   The injection rates (which reads on an injection protocol) are calculated based on the total calculating function and a pattern storing function that determines an injection rate pattern varied with time (Paragraph 0044) based on the body weight of the subject and coefficients given to the regions to be imaged of the subject (Paragraph 0041), which reads on information of the imaging subject and information of the imaging site, respectively], 
Matsuda further discloses the generated injection protocol includes a first phase and a second phase (See Figs. 6 and 9).  Masuda discloses “the variable pattern is set optimally based on experimental results, and is typically set such that, as shown in FIG. 6, the injection rate is linearly reduced for a certain period of time from the start of injection, and subsequently kept constant” (Paragraph 0045).  The period from the start that is linearly reduced, reads on a first phase, and the second period of time reads on a second phase.  
Further, since Matsuda discloses generating an injection protocol using the rate controlling function of the CPU based on the total calculating function, which as discussed above, determines the total amount of contrast medium to be injected into a subject in proportion to the body weight of the subject (Paragraph 0041), this would read on the injection protocol is calculated by using the usage volume per body weight and the body weight.
Additionally, Matsuda discloses a display panel (Fig. 2, Ref. 109; Paragraph 0036).
However, Masuda does not disclose the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows 
Lawaczek teaches the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase (See Fig. 9B; Paragraph 0089).  Lawaczek teaches a method for injection of an imaging contrast into a patient (Abstract) with an administration sequence (Paragraph 0089) that has at least a first phase and second phase (Abstract).  As seen in Fig. 9B, the administration sequence administers solution B with a constant flow rate from a time period of 0-10s (Paragraph 0089), and subsequently, a solution A is administered starting with maximum flow rate, but during this second phase (10-30s), the flow rate of A is linearly reduced to zero.  Lawaczek further teaches a third phase where the flow rate of B is changed from zero to a maximum flow rate for a further 10s (Paragraph 0089), which infers that at the end of the first phase that the flow rate of B was adjusted to zero.  This administration sequence reads on the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and the injection rate at a start of the second phase is higher than the injection rate at an end of the first phase, since the teachings of Lawaczek is interpreted as the first phase (0-10s) goes from a first flow rate to zero, which read on a first phase in which an injection rate decreases with a first acceleration, and then a second phase (10-30s) that starts at maximum flow rate, and then linearly decreases to zero, which reads on a 
Lawaczek further teaches wherein the CPU causes a display to display the generated injection protocol including the first phase in which the injection rate decreases with the first acceleration and the second phase in which the injection rate decreases with the second acceleration (Paragraph 0070). Lawaczek discloses a controller that can include a processor (Paragraph 0071) wherein the controller can also include a display sets forth areas for parameters for injection flow rate, injection volume and injection duration for, for example, three phases of injection of fluid/solution A and/or fluid/solution B (Paragraph 0070).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda's invention, wherein the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, and the CPU causes a display to display the generated injection protocol including the first phase in which the injection rate decreases with the first acceleration and the second phase in which the injection rate decreases with the second acceleration, as taught by Lawaczek, in order to display the administration sequence that allows the secondary solution such as water to flow into the anatomical sight of interest such as the vena cava or right heart, before starting the injection of the stock contrast agent (Lawaczek, Paragraph 0087) to reach the calculated concentration, to reduce the likelihood of substantially adverse effects on blood components (Lawaczek, Paragraph 0086).


Regarding claim 2, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above.
Masuda further discloses wherein the CPU is further configured to generate the injection protocol so that the injection rate linearly decreases in the first phase or the second phase (Paragraph 0045).  Masuda discloses “the variable pattern is set optimally based on experimental results, and is typically set such that, as shown in FIG. 6, the injection rate is linearly reduced for a certain period of time from the Start of injection, and subsequently kept constant” (Paragraph 0045).  The first period where the injection rate is linearly reduced reads on the injection rate linearly decreases in the first phase.  


Regarding claim 4, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above.
Masuda further discloses wherein the CPU is further configured to generate the injection protocol so that injection time in the second phase is longer than injection time in the first phase (See annotated Fig. 6 below).  As disclosed in the claim 1 rejection above, Masuda discloses a sample injection protocol with a first and second period (Fig. 6, Paragraph 0045).  As seen in the annotated Fig. 6 below, the duration of the second phase is longer than the duration of the first phase.

    PNG
    media_image1.png
    804
    1263
    media_image1.png
    Greyscale


Regarding claim 5, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above.
Masuda discloses wherein the CPU is further configured to generate the injection protocol so that the injection rate at the start of the second phase is lower than the injection rate at a start of the first phase (See Fig. 6, Paragraph 0045).  Masuda discloses “the variable pattern is set optimally based on experimental results, and is typically set such that, as shown in FIG. 6, the injection rate is linearly reduced for a certain period of time from the start of injection, and subsequently kept constant (Paragraph 0045), wherein as seen in Fig. 6, the period of the linearly decreasing injection rate reads on a first phase, and the constant injection rate reads on a second phase.  Therefore, according to the graph in Fig. 6, the injection rate at the start of the second phase is lower than the injection rate at a start of the first phase.

Regarding claim 6, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above.
Masuda discloses wherein the CPU is further configured to generate the injection protocol so that a change amount of the injection rate in the second phase is smaller than a 

Regarding claim 7, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above.
Masuda further discloses wherein an injection volume in the second phase is smaller than an injection volume in the first phase.  As disclosed in the claim 1 rejection above, regarding Fig. 6 of Masuda, the injection rate is linearly reduced for a certain period of time from the start of injection, and subsequently kept constant” (Paragraph 0045).  The period from the start that is linearly reduced, reads on a first phase, and the “constant period” reads on a second phase.  Looking at Fig. 6, which is a plot of injection rate (y-axis) and time (x-axis), the area under the “curve” would amount to the injection volume.  Therefore, the area under the curve for the first phase is larger than the area under the curve for the second phase, and this would read on the injection volume in the first phase being larger than the injection volume in the second phase (See Fig. 6 below). 


    PNG
    media_image2.png
    804
    1214
    media_image2.png
    Greyscale


Regarding claim 8, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Masuda discloses wherein the CPU is further configured to acquire body weight of the imaging subject as the information of the imaging subject, and the imaging information acquiring unit acquires a name of the imaging site as the information of the imaging site.  Masuda discloses a data entering function combined with coefficient reading function for the CPU, (Paragraph 0040) that recognize data inputs for regions to be imaged of the subject and reads the data of coefficients corresponding to the regions to be imaged of a subject that have been entered, Paragraph 0040).  Recognizing the data of inputs that are entered such as regions to be imaged of the subject reads on acquiring the name of the regions to be imaged.  Masuda further discloses the data entering function alone also recognize the data of inputs that are entered such as body weight of a subject”, Paragraph 0040).

Regarding claim 11, Masuda discloses an injection apparatus (“liquid injector”, Fig. 2, Ref. 100; Paragraphs 0033-34) injecting a contrast medium (“liquid injector injects a contrast medium”, Paragraph 0034), the injection apparatus comprising: 

the CPU configured to read usage volume per body weight, which is associated with the information of the imaging site, from a storage unit (Paragraphs 0041-0043, 0047) [Matsuda discloses the liquid injector has registered therein total amounts of contrast medium to be injected into subjects based on the body weights of subjects (Paragraph 0042), wherein the volume based on the body weights of the subject is also based on a coefficient given to different imaging regions (Paragraph 0043).  The parameters for determining the total amounts amount of contrast agents to be injected are read in by the CPU from the ROM (Paragraph 0047)]; 
the CPU configured to read information of the imaging subject, which includes at least body weight of the imaging subject, from the storage unit (Paragraph 0051) [Matsuda discloses the entered numerical value of the body weight of the subject is stored in a working area of RAM (Ref. 113) (Paragraph 0051).  Matsuda further discloses calculating a total amount of contrast medium to be injected by multiplying the total amount of iodine contained in the contrast medium by body weight of the subject (Paragraph 0054), therefore it is inferred that the entered body weight stored in the working area of RAM must be read out to perform the total amount of contrast medium to injected calculation;
the CPU configured to generate, based on the information of the imaging site and the information of the imaging subject, an injection protocol (Paragraphs 0041, 0044, 0045), [Masuda discloses a rate controlling function of the CPU that controls the operation of the syringe actuating mechanism to inject a total amount of contrast medium, wherein the injection rate is varied through different points in time (Paragraph 0045).   The injection rates (which reads on an injection protocol) are calculated based on the total calculating function and a pattern storing function that determines an injection rate pattern varied with time (Paragraph 
an injection head (“injection head”, Figs. 2 and 4a, Ref. 101; Paragraphs 0033, 0035) for injecting the contrast medium according to the injection protocol (injection head has syringe actuating mechanism, wherein the syringe contains contrast medium, Paragraphs 0035, 0049-50; and the injection is based on an operation by the rate controlling function that varies the injection rate according to a variable pattern, which reads on an injection protocol, Paragraph 0045).
However, Masuda does not disclose the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and configured to calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase 
Lawaczek teaches the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase (See Fig. 9B; Paragraph 0089).  Lawaczek teaches a method for injection of an imaging contrast into a patient (Abstract) with an administration sequence (Paragraph 0089) that has at least a first phase and second phase (Abstract).  As seen in Fig. 9B, the administration 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda's invention, wherein the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, as taught by Lawaczek, in order to display the administration sequence that allows the secondary solution such as water to flow into the anatomical sight of interest such as the vena cava or right heart, 
Therefore, since Masuda discloses calculating injection rates of an injection protocol by using the usage volume per body weight and body weight and Lawaczek teaches an injection protocol wherein the start of the second phase is higher than the injection rate at an end of the first phase, the combination would teach calculating the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, by using the usage volume per body weight and the body weight.  Additionally, the combination of Masuda and Lawaczek would teach an injection head for injecting the contrast medium according to the injection protocol so as to decrease the injection rate at the first phase with the first acceleration, and to decrease the injection rate at the second phase with the second acceleration.  

Regarding claim 12, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above, including the generation device.
Masuda further discloses an injection system comprising of an injection apparatus (“liquid injector”, Fig. 2, Ref. 100; Paragraphs 0033-34) having an injection head (“injection head”, Figs. 2 and 4a, Ref. 101; Paragraphs 0033, 0035) which injects a contrast medium according to an injection protocol (injection head has syringe actuating mechanism, wherein the syringe contains contrast medium, Paragraphs 0035, 0049-50; and the injection is based on an operation by the rate controlling function that varies the injection rate according to a variable pattern, which reads on an injection protocol, Paragraph 0045).  

Regarding claim 13, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above, including the generation device.


Regarding claim 14, the modifications of Masuda and Lawaczek disclose all the features of claim 13 above.
Masuda further discloses an injection apparatus (“liquid injector”, Fig. 2, Ref. 100; Paragraphs 0033-34) having an injection head (“injection head”, Figs. 2 and 4a, Ref. 101; Paragraphs 0033, 0035) which injects a contrast medium according to the injection protocol (injection head has syringe actuating mechanism, wherein the syringe contains contrast medium, Paragraphs 0035, 0049-50; and the injection is based on an operation by the rate controlling function that varies the injection rate according to a variable pattern, which reads on an injection protocol, Paragraph 0045).

Regarding claim 15, Masuda discloses an injection protocol generation method comprising:
acquiring information of an imaging site of an imaging subject (recognize the data of inputs that are entered, such as weight of a subject, regions to be imaged of the subject, and type of contrast medium used, Paragraph 0040);
reading usage volume per body weight, which is associated with the information of the imaging site, from a storage unit (Paragraphs 0041-0043, 0047) [Matsuda discloses the liquid injector has registered therein total amounts of contrast medium to be injected into subjects based on the body weights of subjects (Paragraph 0042), wherein the volume based on the body weights of the subject is also based on a coefficient given to different imaging regions (Paragraph 0043).  The parameters for determining the total amounts amount of contrast agents to be injected are read in by the CPU from the ROM (Paragraph 0047)];

generating, based on the information of the imaging site and the information of the imaging subject, the injection protocol (Paragraphs 0041, 0044, 0045) [Masuda discloses a rate controlling function of the CPU that controls the operation of the syringe actuating mechanism to inject a total amount of contrast medium, wherein the injection rate is varied through different points in time (Paragraph 0045).   The injection rates (which reads on an injection protocol) are calculated based on the total calculating function and a pattern storing function that determines an injection rate pattern varied with time (Paragraph 0044) based on the body weight of the subject and coefficients given to the regions to be imaged of the subject (Paragraph 0041), which reads on information of the imaging subject and information of the imaging site, respectively.] including a first phase and a second phase [Masuda discloses “the variable pattern is set optimally based on experimental results, and is typically set such that, as shown in FIG. 6, the injection rate is linearly reduced for a certain period of time from the start of injection, and subsequently kept constant” (Paragraph 0045).  The period from the start that is linearly reduced, reads on a first phase, and the second period of time reads on a second phase].  
Further, since Matsuda discloses generating an injection protocol using the rate controlling function of the CPU based on the total calculating function, which as discussed above, determines the total amount of contrast medium to be injected into a subject in proportion to the 
However, Masuda does not disclose the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, and displaying the generated injection protocol including the first phase in which the injection rate decreases with the first acceleration and the second phase in which the injection rate decreases with the second acceleration.  
Lawaczek teaches the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase (See Fig. 9B; Paragraph 0089).  Lawaczek teaches a method for injection of an imaging contrast into a patient (Abstract) with an administration sequence (Paragraph 0089) that has at least a first phase and second phase (Abstract).  As seen in Fig. 9B, the administration sequence administers solution B with a constant flow rate from a time period of 0-10s (Paragraph 0089), and subsequently, a solution A is administered starting with maximum flow rate, but during this second phase (10-30s), the flow rate of A is linearly reduced to zero.  Lawaczek further teaches a third phase where the flow rate of B is changed from zero to a maximum flow rate for a further 10s (Paragraph 0089), which infers that at the end of the first phase, the flow rate of B was adjusted to zero.  This administration sequence reads on the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and the injection rate at a start of the second phase is higher than the injection rate at an end of the first phase, since the teachings of Lawaczek is 
Lawaczek further teaches displaying the generated injection protocol including the first phase in which the injection rate decreases with the first acceleration and the second phase in which the injection rate decreases with the second acceleration (Paragraph 0070). Lawaczek discloses a controller that can include a processor (Paragraph 0071) wherein the controller can also include a display sets forth areas for parameters for injection flow rate, injection volume and injection duration for, for example, three phases of injection of fluid/solution A and/or fluid/solution B (Paragraph 0070).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda's invention, wherein the injection protocol includes a first phase in which an injection rate decreases with a first acceleration, and a second phase which serially follows the first phase and in which the injection rate decreases with a second acceleration, and calculate the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, and the CPU causes a display to display the generated injection protocol including the first phase in which the injection rate decreases with the first acceleration and the second phase in which the injection rate decreases with the second acceleration, as taught by Lawaczek, in order to display the 
	Therefore, since Masuda discloses calculating injection rates of an injection protocol by using the usage volume per body weight and body weight and Lawaczek teaches an injection protocol wherein the start of the second phase is higher than the injection rate at an end of the first phase, the combination would teach calculating the injection rate at a start of the second phase, which is higher than the injection rate at an end of the first phase, by using the usage volume per body weight and the body weight.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda, in view of Lawaczek, further in view of U.S. Patent Application Publication No. 2015/0324979 to Xue et al. “Xue”, and further in view of Non-Patent Literature: “Mathematical Analysis of Arterial Enhancement and Optimization of Bolus Geometry for CT Angiography Using the Discrete Fourier Transform”, to Fleischmann et al. “Fleischmann”.

Regarding claim 3, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above. 
Xue teaches generating an ideal bolus injection function so that the second acceleration is greater than the first acceleration.  Xue teaches the ideal bolus injection function where a first phase in which an injection rate decreases with a first acceleration, and a second phase which follows the first phase and in which the injection rate decreases with a second acceleration (See 

    PNG
    media_image3.png
    392
    413
    media_image3.png
    Greyscale

	However, Xue does not explicitly teach that the generated ideal bolus function is an injection protocol. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Masuda and Lawaczek, where the second acceleration of the injection protocol is greater than the first acceleration, as taught by Xue in view of Fleischmann, in order to be able to implement bolus shaping so that a desired theoretical contrast enhancement pattern or curve is produced (Xue, Paragraph 0002; Fleischmann, Page 11 of attached NPL).  Further, although the ideal bolus function or protocol as taught by Xue and Fleischmann result in impractical features such as negative injection rates, it would still be pertinent to display the ideal bolus injection protocol, since Fleischmann teaches evaluating the ideal injection bolus using an algorithm in a series of pretests to “come up with a practically injectable bolus still featuring the main characteristics of the theoretically ideal bolus” (Page 13 of attached NPL).  Therefore, it would be obvious during the evaluation that the ideal bolus can be displayed, to determine the similarities between the practical optimized bolus, and the ideal bolus.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda, in view of Lawaczek, and further in view of U.S. Patent No. 6,397,098 to Uber, III et al. “Uber”.

Regarding claim 9, the modifications of Masuda and Lawaczek disclose all the features of claim 1 above.
However, the modifications of Masuda and Lawaczek do not disclose wherein the CPU is further configured to acquire information of at least one of an expected pixel value and 
Uber teaches wherein the CPU (processor, Fig. 1, Ref. 92; Col. 9, lines 17-43) is further configured to acquire information of at least one of an expected pixel value (“measured intensity or density of the portion of a visual display”, Col. 3, lines 23-25; “using the time integral of image pixel intensity, can be used to measure and control the total delivered dose of the agent”, Col. 15, lines 9-12) and expected duration (“data transmission from an ultrasound imager can be sent to an injector to enable active control of the injection flow rate based on the data received”, Col. 4, lines 34-37), wherein the CPU (“processor unit”, Fig. 1, Ref. 92) is further configured to generate the injection protocol (processor 92 prepares the imaging procedure, Col. 11, lines 28-45; processor can determine from the information gathered the injection parameters, including timing, that are most likely to create the desired enhancement in the final image or measurement”, Col 17, lines 47-51; [Examiner notes that although Uber discloses the processor 92a determines the injection parameters that reads as an injection protocol for an embodiment that has separate subsystems as seen in Fig. 3, Uber also discloses an embodiment with one processor as seen in Fig. 1, and it inferred that the processor 92 of Fig. 1 would have the same functions as processor 92a of Fig. 3]) so as to achieve the expected pixel value or the expected duration (Col. 3, lines 5-28). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Masuda and Lawaczek, wherein the CPU is further configured to acquire information of at least one of an expected pixel value and expected duration, wherein the CPU is further configured to generate the injection protocol so as to achieve the expected pixel value or the expected duration, as taught by Uber, in order to allow the system to adjust the condition of the fluid medium flowing into the patient based upon measured intensity or density of the portion of a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, regarding the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 16 February 2021, regarding the 35 U.S.C. 101 rejections for claims 1-16 have been fully considered but they are not persuasive. Applicant amended independent claims 1, 11, and 15, with limitations that had not been considered, but the Examiner will address below arguments that may still apply.
Applicant argues that in the amended claims, the CPU reads the information of the imaging subject which includes at least the body weight, and the usage volume per body weight which is associated with the information of the imaging site (see specification, paragraphs [0037]-[0039]). In addition, the CPU calculates the injection rate at the start of the second phase, which is higher than the injection rate at the end of the first phase, by using the usage volume per body weight and the body weight (see specification. paragraph [0043]), and therefore the generation of an injection protocol requires actions which are not performed in the human mind.
The examiner respectfully disagrees.  In independent claim 1, the steps of acquiring/reading information of the imaging subject that includes at least the body weight, and the usage volume per body weight associated with the imaging site are mere mental concept type abstract ideas that can practically be performed in the human mind or with the aid of pen/paper, except in the instant case, the abstract idea is implemented or applied by a generic computer that would include a CPU and a storage unit.  The instant specification even discloses 
Claim 15 is similarly rejected as claim 1, but suffers even more, because independent claim is directed to a method that does not recite the components of a generic computer and is as a whole directed to the judicial exception.
Independent claim 11 is similar to claim 1, but includes the additional elements of an injection apparatus with an injection head.  The injection apparatus with an injection head, and a CPU, and storage unit are recited at a high-level of generality that under the broadest reasonable interpretation, the system is a generic injection system to merely implement the abstract idea.  The claim as a whole merely describes generic tools for implementing the judicial exception.  Simply implementing the abstract idea on a generic system with a computer is not a practical application of the abstract idea.
The remaining dependent claims inherit the deficiencies of their respective independent claims, and the additional limitations of the dependent claims do not appear to integrate the judicial exception into a practical application and are not sufficient to amount to significantly more than a generic computer implementing the judicial exception.

The examiner suggests amending the independent claims to reflect the injection system as a whole (such as what is claimed in claim 11), and further linking the injecting based on the generated injection protocol to suppressing the decrease in pixel value in the latter half of the expected duration.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793